DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.
Claims 24-29 and 31-35 were previously pending. Applicant amended claims 24-26 and 34 and added new claims 36-38. Claims 24-29 and 31-38 are under consideration.
Note to Applicant: Claim 35 contains an identifier “currently amended”, however, no part of the claim seemed to have been amended.
Applicant’s claim amendments overcame the previously presented rejections. This office action contains new grounds for rejection necessitated by amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-29 and 31-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 as amended is drawn to a method of detecting a gene variant in a sample of nucleic acid, comprising:
generating a library of fragments of the nucleic acid comprising endogenous barcode sequences, and a plurality of sets of non-unique exogenous barcode sequences,
capturing regions of the fragments with hybrid capture probes, and
sequencing to identify the genomic positions of the end portions of the fragments, wherein the endogenous barcode sequences comprise the genomic positions of the end portions of the fragments, and wherein the nucleic acid comprises cell-free DNA< circulating tumor DNA or RNA, thereby identifying gene variants in the sample nucleic acid.
Applicant did not describe any method in which gene variants are detected by identifying positions of the end portions of the genomic fragments. Further, Applicant did not describe any sets of non-unique barcode sequences. Applicant did not define the term “barcode” or “non-unique sequence”. Therefore, “barcode” can mean a single specified sequence, a semi-degenerate sequence or fully degenerate sequence. For example, if the “barcode” was a degenerate 8mer, what does a “set” of such sequences mean? Finally, Applicant did not describe any method which used both endogenous barcodes and exogenous barcodes to detect gene variants.
In conclusion, Applicant was not in possession of the invention as claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-29 and 31-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claims 24-29 and 31-38 are indefinite in claim 24. Claim 24 is indefinite because the claim does not recite a final process step which clearly relates back to the preamble.  The preamble states that the method is for detecting a gene variant, but the final process step is “sequencing to identify the genomic positions of the ends of the fragments”.  Therefore, it is unclear as to whether the claim is intended to be limited to a method of detection of gene variants or a method of sequencing fragment ends.
B) Claims 24-29 and 31-38 are indefinite in claim 24. Claim 24 is indefinite over the recitation of “…a library of fragments of the nucleic acid comprising endogenous barcode sequences, and a plurality of sets of non-unique exogenous barcode sequences…” It is not clear  whether each fragment comprises a plurality of sets of non-unique barcodes, or whether each fragment comprises a single non-unique barcode.
C) Claim 24 recites the limitation "the genomic positions" in line 7.  There is insufficient antecedent basis for this limitation in the claim. None of the preceding steps of claim 1 refers to “genomic positions”.
D) Claim 24 recites the limitation "the end portions" in line 7.  There is insufficient antecedent basis for this limitation in the claim. None of the preceding steps of claim 1 refers to “end portions”.
E) Claims 24-29 and 31-38 are indefinite in claim 24. Claim 24 is indefinite because it is not clear how the endogenous and exogenous nucleic acid sequences are used to detect gene variants.
No references were found teaching or suggesting the claims as amended, but they are rejected for reasons given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                            February 4, 2022